UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2007 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2007 (Unaudited) Shares Value COMMON STOCKS: 66.2% Auto Components: 4.6% 161,000 Noble International Ltd. $ 3,173,310 Biotechnology: 3.4% 190,000 Luminex Corp. * 2,357,900 Chemicals: 3.0% 149,000 American Vanguard Corp. 2,054,710 Commercial Banks: 6.8% 24,000 Bank of the Ozarks, Inc. 689,280 104,000 First State Bancorp. 2,300,480 44,000 Hancock Holding Co. 1,739,760 4,729,520 Energy Equipment & Services: 7.1% 181,300 Input/Output, Inc. * 2,906,239 72,000 PHI, Inc. * 2,052,000 4,958,239 Health Care Equipment & Supplies: 3.1% 53,000 Varian Medical Systems, Inc. * 2,135,900 Health Care Providers & Services: 3.4% 48,200 Quest Diagnostics, Inc. 2,362,764 Hotels Restaurants & Leisure: 3.9% 95,000 The Cheesecake Factory, Inc. * 2,680,900 Internet Software & Services: 4.1% 500,000 NIC, Inc. 2,825,000 Leisure Equipment & Products: 3.7% 62,000 Pool Corp. 2,538,900 Machinery: 4.7% 161,600 3D Systems Corp. * 3,257,856 Oil
